s\ • • r Opinion of

m 7 • 7 7 1 omp/ems Judge

dissenting.

The Spirjt of the act of Congress of the 13th of June 1812, 1 . ° 7 required, in my opinion, the claimants of town or village l°ts, ^c”to a?pty to fhe recorder of land titles for the territory of Missouri, to ascertain as well that they were such persons as under that act were entitled to such lots, as to ascertain the particular lot to which each was entitled.— 1 The object of all the laws, passed by Congress for thead-justment of land titles, was to separate private from public property. For this purpose, the board of commissioners, *337established under the act of 1805, had been slothed with ara-pie powers; and by the act of 13th June 1812, the recorder of land titles had succeeded to all the powers and duties of that board: See the case of Newman vs. Lawless decided at this term. To attain the objects which Congress had view, it was no less necessary that each individual claimant should come in and make proof of his claim to a town or village lot, than it was for an inhabitant to come in and prove his title to a donation on account of habitation, cultivation, &c. The lands were required to be separated into public and private property, for the interest of the Treasury; and the town or village lots, claimed by private persons, were required to be ascertained, in order that it might be known what lots the President might under that act, appropriate to the use of the United States, and next, what would be left to each particular town or village for the use of schools. But because Congress did not declare in express terms that the claimants lots should come in and claim under the penalty of a forfeiture, it is contended that the claimants were remitted to the ordinary tribunals of the country, for the purpose of ascertaining the particular lots to which each individual might, by this bounty of Congress, be entitled. will here be recollected that he who had a title good and sufficient, from France or Spain, stood in no need of the aid of this act. , ■
No claimant of a tract of land, by right of settlement, could procure a confirmation, unless he made application: for, otherwise,, his claim would not be separated from the public lands, and would be liable to be sold. But the town or village lots, being already ascertained by survey, could be, and 'were, reserved from sale. This constitutes the sole difference betwixt a confirmation of a town or village lot, and a confirmation of a tract of land on account of cultivation, habitation, &c.; and the interest of the United States, and the policy of the law, as much required the Recorder to ascertain the proprietor of each particular town or village lot as the proprietor of each particular tract, of land claimed by virtue of cultivation, <&c,, and his powers and duties aliks *338exten^ec^io each- The act of the 26th of May, 1824, is supplementary to that of 1812. The Recorder was a different man, but he was the same oTicer, clothed with the same ■Powers> aad by the 3d section of the latter act, he waj re-to issue certificates of confirmation to all such as prove£| Up their claims befoiehim; and his certificates of confirmation are, in my opinion, conclusive evidence of pro] erty in the persons to whom they are issued. The Judgment of the circuit court then in opinion to be affirmed.